Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):     
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what range of location Applicants intend by the limitation “towards the front of the vehicle”.  Claims 2-10 and 12 depend from claims 1 and 11 and are rejected based on dependency.
2.	Claim  2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US 8,783,396) in view of Huprikar (US PG PUB 2005/0017421).
[Claim 1] Regarding claim 1, Bowman discloses a platform for an electric vehicle, the platform comprising: a backbone frame (See annotated FIG 5, showing the chassis, electronics tower, backbone, and motor); a tower frame secured to the backbone frame In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device. Here, placement of the tower and backbone assembly that comprise the “platform” would not modify the operation of the electronics on the vehicle).
-However, it fails to disclose wherein the backbone frame and the tower frame are secured to the chassis frame through an isolator mounting system.
-Nevertheless, Huprikar discloses an isolator mount assembly for a vehicle frame to a vehicle body see paragraph [0018] which recites in part “In the preferred embodiment, the mount assembly 10 is for use with a vehicle having a frame 12 and a vehicle body 14. For illustrative purposes, only a small fragment of the frame 12 and vehicle body 14 are shown in the Figures. The frame 12 and vehicle body 14 can be of any suitable design or configuration without deviating from the scope of the subject invention. In addition, it should be appreciated by those skilled in the art that the subject invention 
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Bowman to have an isolator arrangement as taught by Huprikar in order to allow Bowman to have improved NVH with respect to the electronic components that are sensitive to vibration thereby increasing their service life and reducing repair cost. 

    PNG
    media_image1.png
    925
    632
    media_image1.png
    Greyscale

[Claim 10] Regarding claim 10, Bowman/Huprikar disclose the platform for an electric vehicle of claim 1.
-However, it fails to disclose wherein the isolator mounting system is a three point isolator system. Regarding the use of 3 isolators, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Here, any number of isolators can be used in order to achieve a desired reduction in NVH levels and improve driveability without altering the results of using a single isolator).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US 8,783,396) in view of Huprikar (US PG PUB 2005/0017421) and in view of Hopkins et al. (US 5,749,589).
[Claim 3] Regarding claim 3, Bowman/Huprikar disclose the platform of claim 1.
-However, they fail to disclose wherein the backbone frame is made of a plurality of square tubular pieces, the square tubular pieces being cut to length and welded together.
-Nevertheless, Hopkins discloses a wheeled cart with square tube steel base and weld construction, see Column 3, lines 40-55. Each piece would inherently be measured and cut to fit during assembly.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the combination to have a backbone constructed of tube steel as taught by Hopkins in order to allow it to have reduced weight and improve the efficiency of the semi-tractor.

    PNG
    media_image2.png
    514
    685
    media_image2.png
    Greyscale


Allowable Subject Matter
1.	Claims 4-9 and 12 are rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 35 U.S.C. 112(b) rejection in the independent claims.  Bowman (US 8,783,396) represents a chassis mounted electrical storage similar to that claimed by Applicants but fails to disclose inter alia, wherein the tower frame is a component of a cooling module and the backbone frame is a component of a primary module, each module including a plurality 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614